The plaintiff was employed by the defendant under the provisions of the Code, § 23-1401, which provides that the county commissioners, or ordinaries in those counties *Page 782 
which do not have commissioners, shall have authority to elect or appoint county police. It is provided by § 23-1402 that the county commissioners or ordinaries, shall fix the salaries of the county police, which shall be paid out of the county treasury, and shall have authority to levy a tax to pay such salaries and the expense of the county police. Section 23-1403 provides that the county police, under the direction and control of the commissioners or ordinaries, shall have all the powers of sheriffs as peace officers in the county of their election or appointment. It was alleged that one of the duties of the plaintiff, as a county policeman, was to seize automobiles engaged in the illegal transportation of intoxicating liquors; and the fees claimed in the present action arose by reason of and in connection with the plaintiff's performance of that duty. Where a public officer is on a fixed salary, he is generally not entitled to retain fees or commissions received by him for the performance of duties connected with his office. 43 Am. Jur. 149, § 360. The reason for this rule is that, where a public officer receives a fixed salary, it is presumed that the salary received by him is his compensation for the performance of the duties of the office, and that all fees and commissions received by him in connection with the performance of his official duties are received by him in his official capacity, and not as additional compensation. 46 C. J. 1018, § 244. "Acts providing for costs and salaries are to be strictly construed, and the measures of the compensation cannot be increased by construction, or in any indirect manner, beyond the amount specified by law." McAlpin
v. Chatham County, 26 Ga. App. 695 (107 S.E. 74), and cit.
In the case of Eison v. Shirley, 165 Ga. 374, 378
(141 S.E. 295), the Supreme Court said: "Under the Code county policemen are `appointed' by the ordinary and become county officers by virtue of such appointment, and the law requires that at the time of such appointment the ordinary shall `fix the salary' of such county policeman; and in such circumstances the ordinary is authorized to levy a tax to pay their salaries. . . The statute requires that policemen so appointed, as already indicated, shall receive a fixed salary, and not fees for certain specified work in the enforcement of one particular statute; and where the law fixes a salary which an officer is entitled to receive for his services, he cannot recover commissions or fees." In the present case, it was *Page 783 
not contended that the plaintiff had not received the salary fixed by the county commissioners for his services as a county policeman; but the amount sued for was claimed as additional compensation for services performed by him in connection with the performance of his duties as a county policeman.
I am of the opinion that the fees sought to be collected by the plaintiff from the condemnation of automobiles seized by him in the illegal transportation of intoxicating liquors were properly turned over to the county, and that the plaintiff was not entitled to recover them. Under this view of the case, the trial court did not err in sustaining the demurrer and dismissing the petition.